UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6495


ROBERT WILSON ADCOCK,

                Plaintiff - Appellant,

          v.

LAWRENCE WANG, M.D. Doctor at Green Rock Correctional Center,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Norman K. Moon, Senior District
Judge. (7:14-cv-00137-NKM-RSB)


Submitted:   June 18, 2015                 Decided:   June 23, 2015



Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Wilson Adcock, Appellant Pro Se.       Rosalie Fessier,
TIMBERLAKE, SMITH, THOMAS & MOSES, PC, Staunton, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert   Wilson   Adcock   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.          We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court.            Adcock v.

Wang, No. 7:14-cv-00137-NKM-RSB (W.D. Va. Mar. 10, 2015).               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                   2